Supreme Court of Florida
                                   ____________

                                   No. SC17-1952
                                   ____________

                           ADAM LLOYD SHEPARD,
                                 Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 November 1, 2018

LABARGA, J.

      This case is before the Court for review of the decision of the First District

Court of Appeal in Shepard v. State, 227 So. 3d 746 (Fla. 1st DCA 2017), which

certified conflict with the decision of the Second District Court of Appeal in

Gonzalez v. State, 197 So. 3d 84 (Fla. 2d DCA 2016), on the issue of whether an

automobile can be considered a “weapon” for purposes of enhancing a defendant’s

sentence to a higher degree under Florida’s reclassification statute, section

775.087(1), Florida Statutes (2011). The First District’s decision also expressly

and directly conflicts with this Court’s decision in State v. Houck, 652 So. 2d 359

(Fla. 1995). We have jurisdiction. See art. V, § 3(b)(3)-(4), Fla. Const. For the
reasons explained below, we approve the conclusion of the First District that an

automobile can be a weapon for purposes of the reclassification statute and

disapprove of Gonzalez to the extent it holds otherwise.1

                    FACTS AND PROCEDURAL HISTORY

      Adam Lloyd Shepard was convicted of (1) manslaughter with a weapon,

where the weapon supporting the charge was an automobile, and (2) leaving the

scene of a crash involving death. Shepard, 227 So. 3d at 747. The district court

described the relevant facts:

              On January 22, 2011, Appellant was drinking and watching a
      basketball game at a bar with the victim. Appellant and the victim got
      into a tussle at the bar, after which Appellant was escorted out of the
      bar by staff. The victim, who was still at the bar, began receiving
      phone calls from Appellant and ultimately the victim answered one
      phone call before leaving the bar.
              A witness at trial, who had been at the bar that evening and had
      been invited by the victim to his apartment to meet his girlfriend,
      testified that she saw a white vehicle (later confirmed to be
      Appellant’s) parked in the rear of a shopping center across the street
      from the entrance of the victim’s apartment complex. The witness
      said that the white car flashed its lights. The victim pulled into the
      parking lot, exited his car, and rushed toward the white automobile
      while pulling off his jacket. The white automobile advanced towards
      the victim and struck him. Appellant left the parking lot and was
      apprehended two weeks later in Chicago. The victim sustained head
      injuries and ultimately succumbed to those injuries the following day.
              A jury found Appellant guilty of one count of manslaughter
      with a weapon and one count of leaving the scene of a crash involving
      a death. . . . Appellant was sentenced to thirty years on the


     1. We also reject without comment Shepard’s claim that his vehicle was
unlawfully seized.

                                        -2-
      manslaughter count and fifteen years on the leaving the scene of a
      crash count.

Id. at 747-48.

      On appeal, Shepard argued that the trial court improperly allowed his

manslaughter conviction to be reclassified from a second-degree felony to a first-

degree felony pursuant to section 775.087(1) for using a weapon, where the

“weapon” was an automobile. The district court disagreed and held that “an

automobile, when used in the manner [Shepard] used it, constitutes a weapon in the

common and ordinary meaning of the word.” Id. at 748. The district court relied

in part upon the definition of “weapon” adopted by this Court in Houck: “[1.] [a]n

instrument of attack or defense in combat, as a gun or sword . . . [or] [2.] [a] means

used to defend against or defeat another.” Id. (quoting Houck, 652 So. 2d at 360)

(some alterations in original). The district court concluded “an automobile falls

within the second definition of a weapon as a ‘means used to defend against or

defeat another.’ ” Id. The district court certified conflict with the decision of the

Second District in Gonzalez, which held an automobile may not be considered a

weapon under section 775.087(1), because it is not commonly understood to be an

instrument for combat. Id.

      This review follows.




                                         -3-
                                    ANALYSIS

                                Standard of Review

      The question before the Court is whether an automobile may be considered a

“weapon” under section 775.087(1), Florida Statutes (2011), which reclassifies a

felony to a higher degree when the defendant “carries, displays, uses, threatens to

use, or attempts to use any weapon or firearm” during the commission of the

felony. The standard of review is de novo. See Williams v. State, 186 So. 3d 989,

991 (Fla. 2016) (“Judicial interpretations of statutes are pure questions of law

subject to de novo review.” (quoting Johnson v. State, 78 So. 3d 1305, 1310 (Fla.

2012))). Where the plain language of a statute is unambiguous and conveys a clear

meaning, the statute must be given its obvious meaning. Id. Further, when

construing a statute, our “task is to ascertain the meaning of the phrases and words

used in a provision, not to substitute [the Court’s] judgment for that of the

Legislature.” Sch. Bd. of Palm Beach Cty. v. Survivors Charter Sch., Inc., 3 So. 3d
1220, 1228 (Fla. 2009).

                                Defining “Weapon”

      Florida’s reclassification statute provides:

      Unless otherwise provided by law, whenever a person is charged with
      a felony, except a felony in which the use of a weapon or firearm is an
      essential element, and during the commission of such felony the
      defendant carries, displays, uses, threatens to use, or attempts to use
      any weapon or firearm, or during the commission of such felony the


                                         -4-
      defendant commits an aggravated battery, the felony for which the
      person is charged shall be reclassified as follows:

             (a) In the case of a felony of the first degree, to a life felony.
             (b) In the case of a felony of the second degree, to a felony of
      the first degree.
             (c) In the case of a felony of the third degree, to a felony of the
      second degree.

§ 775.087(1), Fla. Stat. (emphasis added). The statute does not define “weapon.”

However, this Court defined the term in Houck, where the defendant was convicted

of manslaughter with a weapon after repeatedly beating the victim’s head against

pavement. 652 So. 2d at 359. The defendant’s conviction was reclassified from a

second-degree felony to a first-degree felony under section 775.087(1) based on

the use of the pavement as a weapon. Id. On review, this Court concluded that

pavement does not qualify as a weapon for purposes of the reclassification statute.

Id. at 360.

      In reaching its decision, the Court first determined that whether an object is

a weapon is “a question for the court to determine as a matter of law,” reasoning:

      The failure of the statute to broadly define the term “weapon” cannot
      be cured by jury speculation. As Houck contends, the panel opinion
      [upholding the defendant’s conviction] would open a veritable
      “Pandora’s Box” and allow a creative prosecutor, in conjunction with
      the jury, to turn almost any intentional injury into one caused by a
      weapon. For example, would the ground be transformed into a
      weapon merely because it was the point of impact for a person pushed
      from a cliff or high building? Would the water become a weapon if
      the victim was pushed overboard from an ocean liner?



                                         -5-
Id. (quoting Houck v. State, 634 So. 2d 180, 182 (Fla. 5th DCA 1994)). This Court

then determined that “the obvious legislative intent reflected by section 775.087 is

to provide harsher punishment for, and hopefully deter, those persons who use

instruments commonly recognized as having the purpose to inflict death and

serious bodily injury upon other persons.” 652 So. 2d at 360 (quoting Houck, 634
So. 2d at 184). To give effect to this intent, the Court defined “weapon” as an

“instrument of attack or defense in combat,” and concluded that pavement is not a

weapon because it is “not commonly understood to be an instrument for combat.”

Id. In other words, Houck held that under section 775.087(1), the term “weapon”

includes only those instruments commonly recognized as weapons.

      However, the narrow definition of “weapon” announced in Houck is

contrary to the usual meaning of the word. It is well established that “where a

statute does not specifically define words of common usage, such words are

construed in their plain and ordinary sense.” State v. Brake, 796 So. 2d 522, 528

(Fla. 2001) (citing State v. Mitro, 700 So. 2d 643, 645 (Fla. 1997)). Accordingly,

where the Court is tasked with construing a statute, “our first (and often only) step

. . . is to ask what the Legislature actually said in the statute, based upon the

common meaning of the words used.” Schoeff v. R.J. Reynolds Tobacco Co., 232
So. 3d 294, 313 (Fla. 2017) (Lawson, J., concurring in part and dissenting in part)

(citation omitted) (citing Brake, 796 So. 2d at 528). Here, the plain and ordinary


                                          -6-
meaning of the word “weapon” includes not only those objects designed with the

purpose of injuring or killing another, such as guns, clubs, or swords, but also any

object used with the intent to cause harm. This is evident in dictionary definitions,

which consistently define “weapon” to include objects used as weapons, even if

they were not designed for that purpose. For example, Black’s Law Dictionary

defines “weapon” as “[a]n instrument used or designed to be used to injure or kill

someone.” Black’s Law Dictionary 1827 (10th ed. 2014) (emphasis added).

Webster’s Third New International Dictionary explains that the word “weapon”

can apply “to anything used or usable in injuring, destroying, or defeating an

enemy or opponent.” Webster’s Third New International Dictionary 2589 (1993)

(emphasis added). Even the dictionary cited by Houck defined “weapon” as

including “[a] means used to defend against or defeat another.” 652 So. 2d at 360

(quoting American Heritage College Dictionary 1529 (3d ed. 1993)).

      These definitions are consistent with the way the Court has historically

defined “weapon.” As early as 1884, this Court recognized that any object can be

a weapon if it is used as one. See Blige v. State, 20 Fla. 742, 751 (1884)

(concluding an iron weight may constitute a deadly weapon based on the way it is

used, and explaining “[a] weapon may be deadly although not especially

designated for offensive and defensive purposes, or the destruction of life, or the

infliction of injury” (internal quotation marks omitted)). In 1926, this Court


                                        -7-
defined “weapon” as “[a]n instrument of offensive or defensive combat; something

to fight with; anything used or designed to be used in destroying, defeating, or

injuring an enemy, as a gun, a sword, a shield, etc.” Williamson v. State, 111 So.
124, 125 (Fla. 1926) (quoting Webster’s New International Dictionary (1910)).

Based on this definition, the Court concluded that, “[a]s an automobile is a thing

which may be used in destroying or injuring an enemy, it would come within the

dictionary definition of a weapon, although it was not designed or constructed for

that purpose.” Id. at 125. Even after the 1995 decision in Houck, we have

explained that “weapon” includes objects used as weapons, even if not designed

for such a purpose. See Dale v. State, 703 So. 2d 1045, 1046-47 (Fla. 1997)

(holding that the standard jury instruction defining weapon as “any object that

could be used to cause death or inflict serious bodily harm” was “a correct

statement of law” (emphasis added) (quoting Fla. Std. Jury Instr. (Crim.) 156(a)

(1981))).2


       2. Other courts have similarly defined “weapon” to include objects used as
weapons, including automobiles. See, e.g., United States v. Barnes, 569 F.2d 862,
863 (5th Cir. 1978) (“[A]lmost any implement, even a belt buckle, could be
intended or used as a weapon.”); Tatum v. United States, 110 F.2d 555, 555-56
(D.C. Cir. 1940) (“ ‘Weapon’ includes ‘any instrument of offense; anything used,
or designed to be used, in attacking an enemy . . . .’ An automobile, a rolled-up kit
of tools, or a pin, is a ‘weapon’ when it is used as one.” (footnotes omitted));
Wright v. State, 528 A.2d 498, 500 (Md. Ct. Spec. App. 1987) (“A weapon . . . has
been broadly defined as anything used or designed to be used in destroying,
defeating, or injuring an enemy or as an instrument of offensive or defensive
combat.”); Coles v. Commonwealth, 621 S.E.2d 109, 111 (Va. 2005) (“A motor

                                        -8-
      Further, this Court has repeatedly used the word “weapon” to describe

ordinary objects that were used as weapons. See, e.g., Guardado v. State, 965 So.
2d 108, 111 (Fla. 2007) (kitchen knife and breaker bar); Buzia v. State, 926 So. 2d
1203, 1207 (Fla. 2006) (ax); Nelson v. State, 850 So. 2d 514 (Fla. 2003) (the

contents of a fire extinguisher and a tire iron); Sireci v. Moore, 825 So. 2d 882, 886

(Fla. 2002) (tire iron); Lawrence v. State, 698 So. 2d 1219, 1221 (Fla. 1987) (metal

pipe, baseball bat, and mop); Craig v. State, 168 So. 2d 747, 748 (Fla. 1964)

(screwdriver); Nelson v. State, 97 So. 2d 250, 251 (Fla. 1957) (ice pick); Brown v.

State, 61 So. 2d 640, 641 (Fla. 1952) (hammer); Brooks v. State, 156 So. 23, 23

(Fla. 1934) (sticks and clubs); Gray v. State, 33 So. 295 (Fla. 1902) (a “large piece

of scantling”).

      Accordingly, we recede from the holding in Houck that an object must be

“commonly understood to be an instrument for combat” in order to constitute a

weapon under section 775.087(1), and conclude that any object used or intended to

be used to inflict harm on another constitutes a weapon within the meaning of the

statute. We also recede from our statement in Houck that “it is for the court to

determine whether what is used in the commission of a felony is a weapon within

the meaning of the statute.” Houck, 652 So. 2d at 360. Rather, whether an object



vehicle, wrongfully used, can be a weapon as deadly as a gun or a knife.” (quoting
Essex v. Commonwealth, 322 S.E.2d 216, 220 (Va. 1984))).

                                        -9-
is being used as a weapon during the commission of a felony would typically be a

question of fact for the jury. Cf. Miller v. State, 918 So. 2d 415, 417 (Fla. 2d DCA

2006) (“[W]hether a motor vehicle is used or threatened to be used in a way that

makes it a deadly weapon is typically a question resolved by a jury.” (citing

Williamson, 111 So. at 126)).

      In receding from the reasoning of Houck on these points, “we are mindful of

the importance of the doctrine of stare decisis.” State v. Gray, 654 So. 2d 552, 554

(Fla. 1995).

      Stare decisis provides stability to the law and to the society governed
      by that law. Yet stare decisis does not command blind allegiance to
      precedent. “Perpetrating an error in legal thinking under the guise of
      stare decisis serves no one well and only undermines the integrity and
      credibility of the court.”
Id. (citation omitted) (quoting Smith v. Dep’t of Ins., 507 So. 2d 1080, 1096 (Fla.

1987) (Ehrlich, J., concurring in part, dissenting in part)).

                                   CONCLUSION

      In conclusion, we hold that an automobile is a weapon under section

775.087(1) if it is used to inflict harm on another. Further, it is a question of fact

for the jury to determine whether an automobile or other object was used as a

weapon by the defendant. Accordingly, we approve the conclusion of the First

District that an automobile can be a weapon for purposes of the reclassification

statute and disapprove of Gonzalez to the extent it holds otherwise.



                                         - 10 -
      It is so ordered.

CANADY, C.J., and LEWIS, QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

PARIENTE, J., dissenting.

      I dissent for two reasons. First, I dissent because the majority is receding

from this Court’s longstanding precedent in State v. Houck, 652 So. 2d 359 (Fla.

1995), regarding the definition of “weapon” for purposes of the reclassification

statute when that task should be left to the Legislature. Second, I dissent because

in receding from Houck, the majority does not apply a clear and consistent

definition of “weapon,” which, for purposes of the reclassification statute, should

include an “intent” element.

      Construing the term “weapon” narrowly, and in favor of the accused, I

would conclude that there should be an explicit finding that the defendant intended

to use the object to inflict harm before a felony can be reclassified. Failure to

construe the term in this manner will lead to reclassification to a higher degree of

felony in any and every situation where any object is used to inflict harm on

another.

      While this may not be what the majority intended, the majority’s opinion

inconsistently defines what constitutes a “weapon” under the reclassification


                                        - 11 -
statute. First, the majority states that a “weapon” includes “any object used with

the intent to cause harm.” Majority op. at 7. In keeping with this definition, the

majority concludes that a “weapon” as that term is used in the reclassification

statute is “any object used or intended to be used to inflict harm on another.”

Majority op. at 9. The majority then concludes by stating that if the object “is used

to inflict harm on another,” the felony offense is subject to reclassification and that

this finding should be made by the jury. Majority op. at 10. However, if there is

no requirement of intent, then the jury is essentially not making any additional

finding than what is required for involuntary manslaughter.

      It is this all-encompassing definition of “weapon” that would subject a

defendant who uses any object to inflict harm on a person during the commission

of a felony to a higher penalty under the reclassification statute, without any

factual finding that the defendant intended to use the object to inflict harm. In

other words, every felony involving harm to another through the means of some

object, no matter how innocuous, would be subject to reclassification regardless of

the defendant’s state of mind. I strongly disagree with this overly broad

interpretation of the reclassification statute, which divorces the statute from the

Legislature’s intended purpose.

      Even if I agreed with the majority that our opinion in Houck warrants

reconsideration, I would utilize well-established principles of statutory


                                         - 12 -
construction, such as ejusdem generis, in pari materia, and the rule of lenity, in

conjunction with dictionary definitions, to conclude that a finding of intent to

inflict harm should be required before a felony can be reclassified. By receding

from Houck and adopting an all-encompassing definition of the word “weapon,”

the majority today is subjecting virtually any person who uses an object—

including an automobile—to harm another, whether intentionally or not, to

automatic reclassification, upon conviction of a felony, and a more severe penalty

than the one deemed appropriate by the Legislature under section 775.082, Florida

Statutes (2018).

      Indeed, in this case, without any finding by the jury that Shepard intended to

use the automobile to inflict harm, Shepard’s manslaughter conviction was

reclassified from a second-degree felony, which carries a maximum sentence of

fifteen years’ imprisonment, to a first-degree felony, which carries a maximum

sentence of thirty years’ imprisonment. Shepard ultimately received the maximum

sentence for the reclassified crime. Because Shepard’s manslaughter conviction

was reclassified without any finding that he intended to use the automobile to

inflict harm, I would quash the decision of the First District Court of Appeal and

require a retrial on the limited issue of intent.




                                          - 13 -
                                       FACTS

      Shepard was charged with first-degree murder, but the jury convicted him of

the lesser-included offense of manslaughter with a weapon. The verdict form did

not specify between voluntary or involuntary manslaughter. As a result, we are

unable to conclude whether the jury found that the victim’s death was the result of

a voluntary act or culpable negligence. See Pethtel v. State, 177 So. 3d 631, 634

(Fla. 2d DCA 2015) (explaining that these “two categories of manslaughter differ

markedly with respect to criminal intent”). The crime of manslaughter, by

voluntary act or culpable negligence, is a second-degree felony, which carries a

maximum sentence of fifteen years’ imprisonment. § 782.07, Fla. Stat. (2018); see

§ 775.082(3)(d), Fla. Stat. (2018).

      The instructions given to the jury defined “weapon” as “any object that

could be used to cause death or inflict serious bodily harm.” Guided by this

definition, which essentially directed the verdict in this case, the jury found that

Shepard used a weapon, to wit, an automobile. Accordingly, Shepard’s felony was

reclassified to a first-degree felony. See majority op. at 2-3. Shepard was

sentenced to the maximum sentence of thirty years’ imprisonment, without any

finding that he intended to use the automobile to kill the victim. 3


      3. Although the First District affirmed the trial court’s reclassification of the
manslaughter conviction to a first-degree felony, it reversed Shepard’s sentence
and remanded for resentencing, concluding that the trial court improperly

                                         - 14 -
                                    ANALYSIS

      Florida’s reclassification statute enhances the degree of a felony and,

consequently, the length of the potential sentence when the defendant “carries,

displays, uses, threatens to use, or attempts to use any weapon or firearm” during

the commission of the felony. § 775.087(1), Fla. Stat. (2011). The purpose of the

statute is to discourage a defendant from using “weapons” or “firearms” in the

course of a felony—not to cover the entire universe of methods in which a felony

can be committed.

      As the majority observes, the reclassification statute does not define

“weapon.” See majority op. at 5. Thus, the issue before the Court today is one of

statutory construction.

                                       Houck

      In 1995, when presented with the same exact issue we are presented with

today—construing the term “weapon” as used in the reclassification statute—this

Court engaged in the necessary statutory construction analysis. Houck, 652 So. 2d

at 360. 4 This Court first concluded that “to determine whether what is used in the



considered Shepard’s lack of remorse when sentencing him. Shepard v. State, 227
So. 3d 746, 749 (Fla. 1st DCA 2017).

       4. In Houck, this Court construed the 1991 version of the reclassification
statute. 652 So. 2d at 359. However, the 1991 version is essentially the same as
the 2011 version—the version at issue in this case. Whereas the 2011 version says
“threatens to use, or attempts to use,” the 1991 version simply stated “threatens, or

                                        - 15 -
commission of a felony is a weapon within the meaning of the statute . . . the trial

court must use the common or ordinary meaning of the word.” Id. We then

explained that the dictionary defined “weapon” as “[a]n instrument of attack or

defense in combat, as a gun or sword” and “[a] means used to defend against or

defeat another.” Id. (quoting American Heritage College Dictionary 1529 (3d ed.

1993)). Applying that definition to the object at issue in that case, this Court

concluded that “[a] paved surface is not commonly understood to be an instrument

for combat against another person.” Id.

      Significant to this Court’s construction of the term “weapon” in Houck was

the purpose of the reclassification statute. This Court quoted with approval the

reasoning of the district court that “[t]he obvious legislative intent reflected by

section 775.087 is to provide harsher punishment for, and hopefully deter, those

persons who use instruments commonly recognized as having the purpose to inflict

death and serious bodily injury upon other persons.” Id. (emphasis supplied)

(quoting Houck v. State, 634 So. 2d 180, 184 (Fla. 5th DCA 1994)).

      This Court even went so far as to invite the Legislature to amend the

reclassification statute if it disagreed with this Court’s construction of the statute,




attempts to use.” Compare § 775.087(1), Fla. Stat. (2011), with § 775.087(1), Fla.
Stat. (1991). This minor change has no effect for purposes of the issue before us
today.


                                         - 16 -
stating that “if the word ‘weapon’ is to be given a meaning other than the common

dictionary definition set forth in” Houck, “it is within the province of the

legislature to provide that definition.” Id. Significantly, to this day, the

Legislature has chosen not to define the word “weapon” in the statute, and has not

otherwise made any amendments to that part of the statute. See Jones v. ETS of

New Orleans, Inc., 793 So. 2d 912, 917 (Fla. 2001) (“[T]he legislature is presumed

to have adopted prior judicial constructions of a law unless a contrary intention is

expressed in [a] new version.” (quoting City of Hollywood v. Lombardi, 770 So. 2d
1196, 1202 (Fla. 2000))).

      Because the Legislature has never amended the statute as to the meaning of

“weapon” after this Court’s decision in Houck, I would continue to adhere to that

decision. However, because the majority concludes that this Court’s construction

of the word in Houck was “contrary to the usual meaning of the word,” majority

op. at 6, I turn to conduct the necessary statutory construction analysis.

                               Statutory Construction

      “A court’s purpose in construing a statute is to give effect to legislative

intent, which is the polestar that guides the court in statutory construction.”

Larimore v. State, 2 So. 3d 101, 106 (Fla. 2008). “Where the Legislature does not

define the words used in a statute, this Court first examines the plain language of

the statute . . . .” Paul v. State, 129 So. 3d 1058, 1064 (Fla. 2013). “In


                                         - 17 -
ascertaining the plain meaning of statutory language, consulting dictionary

definitions is appropriate.” State v. Weeks, 202 So. 3d 1, 7 (Fla. 2016).

      The majority concludes that “the plain and ordinary meaning of the word

‘weapon’ includes not only those objects designed with the purpose of injuring or

killing another, such as guns, clubs, or swords, but also any object used with the

intent to cause harm.” Majority op. at 6-7 (emphasis added). In reaching this

conclusion, the majority asserts that this is “evident in dictionary definitions,” id.,

such as Black’s Law Dictionary, which defines “weapon” as “[a]n instrument used

or designed to be used” to inflict harm. Black’s Law Dictionary 1827 (10th ed.

2014) (emphasis added). In citing the definition from Black’s Law Dictionary,

however, the majority glosses over the fact that the dictionary included an

alternative definition with the use of “or.” That the dictionary provides multiple

definitions creates ambiguity as to which meaning the Legislature intended to

employ—instruments that are “used” to inflict harm or instruments that are

“designed to be used” to inflict harm.

      Further, when this Court determined the definition of “weapon” in Houck,

we relied on another commonly used definition as set forth in the American

Heritage College Dictionary—“[a]n instrument of attack or defense in combat, as

a gun or sword” or “[a] means used to defend against or defeat another.”

American Heritage College Dictionary (4th ed. 2000) (emphasis added); see 652


                                         - 18 -
So. 2d at 360. Thus, because dictionary definitions “are unavailing in ascertaining

legislative intent,” this Court should “look to other canons of statutory construction

to derive legislative intent,” particularly where, as here, the Legislature has not

amended the reclassification statute since this Court’s decision in Houck more than

twenty years ago. Weeks, 202 So. 3d at 7-8.

      One such canon is ejusdem generis, “which states that when a general phrase

follows a list of specifics, the general phrase will be interpreted to include only

items of the same type as those listed.” State v. Hearns, 961 So. 2d 211, 219 (Fla.

2007). “A related canon of statutory construction is noscitur a sociis, which

instructs that ‘a word is known by the company it keeps.’ ” Weeks, 202 So. 3d at 8

(quoting Nehme v. Smithkline Beecham Clinical Labs, Inc., 863 So. 2d 201, 205

(Fla. 2003)). In the reclassification statute, the Legislature chose to use the phrase

“any weapon or firearm.” § 775.087(1). While that does not mean that the

Legislature intended to include only firearms, the fact that it listed specifically

firearms as an alternative certainly suggests that the Legislature intended to

narrowly define the term “weapon.”

      Another important canon of statutory construction instructs that “statutes

which relate to the same or closely related subjects should be read in pari materia.”

State v. Fuchs, 769 So. 2d 1006, 1009 (Fla. 2000). Relevant here, section

790.001(13), Florida Statutes (2017), which is the only section in Florida Statutes


                                         - 19 -
that defines “weapon,” defines the term as “any dirk, knife, metallic knuckles,

slungshot, billie, tear gas gun, chemical weapon or device, or other deadly weapon

except a firearm or a common pocketknife, plastic knife, or blunt-bladed table

knife.”5 While this list is non-exhaustive, it clearly denotes objects that are

“commonly understood to be . . . instrument[s] for combat against another person.”

Houck, 652 So. 2d at 360.

      Finally, and significantly, because the majority acknowledges that the

meaning of “weapon” can be as narrow as an object that is “designed with the

purpose of injuring or killing another,” or as broad as “any object used with the

intent to cause harm,” the rule of lenity should be applied. Majority op. at 7. The

rule of lenity instructs that when statutory language “is susceptible of different

constructions, it shall be construed most favorably to the accused.” § 775.021(1),

Fla. Stat. (2017); see also Paul, 129 So. 3d at 1064 (explaining that where

“definiteness is lacking, a statute must be construed in the manner most favorable

to the accused.” (quoting Perkins v. State, 576 So. 2d 1310, 1312 (Fla. 1991))). In

Florida, the rule of lenity is “not just an interpretative tool, but a statutory




      5. While this definition appears in a separate chapter of Florida Statutes
from the reclassification statute, it is located in the same part: Part XLVI—
“Crimes.”


                                          - 20 -
directive.” Weeks, 202 So. 3d at 8 (quoting Kasischke v. State, 991 So. 2d 803,

814 (Fla. 2008)).

      Consideration of these canons of statutory construction, alongside the stated

purpose of the reclassification statute and the fact that the reclassification statute

has not been amended since Houck, compels the conclusion that the Legislature

intended a narrower definition of “weapon” than the one adopted by the majority

today. Instead of considering the statutory definition of “weapon” and relevant

canons of statutory construction to discern the Legislature’s intent, the majority

cites a number of cases from this Court to support its determination “that any

object can be a weapon if it is used as one.” Majority op. at 7. However, none of

these cases offers the support the majority asserts they do. First, many of the cases

cited by the majority predate this Court’s decision in Houck. And, of those that do

not predate Houck, none involves defining the term “weapon” for purposes of the

reclassification statute. See Guardado v. State, 965 So. 2d 108, 117 (Fla. 2007);

Buzia v. State, 926 So. 2d 1203, 1215-16 (Fla. 2006); Nelson v. State, 850 So. 2d
514, 527-28 (Fla. 2003); Sireci v. Moore, 825 So. 2d 882, 886 (Fla. 2002);

Lawrence v. State, 698 So. 2d 1219, 1221 (Fla. 1997); Dale v. State, 703 So. 2d
1045, 1046-47 (Fla. 1997).

      In Buzia, Nelson, Sireci, and Lawrence, the issue was whether there was

sufficient evidence to sustain the cold, calculated, and premeditated (CCP)


                                         - 21 -
aggravating factor in a death penalty case. In Guardado, the Court merely referred

to the defendant’s use of a knife and breaker bar when discussing the conviction of

robbery with a weapon. Finally, although this Court in Dale stated that the

standard jury instruction for “weapon,” which was used in this case, was “a correct

statement of law,” that case involved whether a BB gun could be considered a

deadly weapon. 703 So. 2d at 1046-47. Thus, in none of the post-Houck cases

cited by the majority was the issue of whether certain objects constituted

“weapons” for purposes of the reclassification statute squarely before the Court.

      Construing the term narrowly, and in favor of the accused, I would conclude

that there should be an explicit finding that the defendant intended to use the object

to inflict harm before a felony can be reclassified. Failure to construe the term in

this manner will lead to reclassification in any and every situation where any object

is used to inflict harm on another. If this is what the Legislature intended, one has

to ask what purpose a separate reclassification statute serves. Stated another way,

construing “weapon” as the majority does today renders the purpose of the

reclassification statute meaningless. See State v. Bodden, 877 So. 2d 680, 686 (Fla.

2004) (“[C]ourts should avoid readings that would render part of a statute

meaningless.” (quoting State v. Goode, 830 So. 2d 817, 824 (Fla. 2002))).

                                  CONCLUSION

      For these reasons, I dissent from the majority’s adopted definition of


                                        - 22 -
“weapon” for purposes of the reclassification statute, which would include

virtually any object. Instead, I would reaffirm Houck, or, in the alternative, require

an explicit finding of intent before a felony can be reclassified. I would therefore

quash the decision of the First District in Shepard, and approve the decision of the

Second District Court of Appeal in Gonzalez v. State, 197 So. 3d 84 (Fla. 2d DCA

2016).

Application for Review of the Decision of the District Court of Appeal – Dual
Basis - Certified Direct Conflict of Decisions/Direct Conflict of Decisions

      First District - Case No. 1D15-3836

      (Duval County)

Wm. J. Sheppard, Elizabeth L. White, Matthew R. Kachergus, Bryan E.
DeMaggio, Jesse B. Wilkison, and Camille E. Sheppard of Sheppard, White,
Kachergus & DeMaggio, P.A., Jacksonville, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha M. Pate and Kaitlin R. Weiss, Assistant
Attorneys General, Tallahassee, Florida,

      for Respondent




                                        - 23 -